DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “triangular shaped cape element” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
	Please carefully consider the proper order for each of the below sections:
Content of Specification
TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Electronic Filing System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
The disclosure is objected to because of the following informalities: 
The Specification is not in the correct order, as outlined above and below. 
The headings of each application section should be capitalized, as outlined below. 
With respect to the arrangement of the Specification. As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading.
Appropriate correction is required.

With respect to the Abstract. Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not written as a technical disclosure of the patent and that which is new in the art to which the invention pertains, as outlined above. Correction is required.  See MPEP § 608.01(b).

Claim Objections
	Please carefully consider the rules relating to claims set forth in MPEP 608.04(i), reproduced below:
(a) The specification must conclude with a claim particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention or discovery. 
(b) More than one claim may be presented provided they differ substantially from each other and are not unduly multiplied. 
(c) One or more claims may be presented in dependent form, referring back to and further limiting another claim or claims in the same application. Any dependent claim which refers to more than one other claim ("multiple dependent claim") shall refer to such other claims in the alternative only. A multiple dependent claim shall not serve as a basis for any other multiple dependent claim. For fee calculation purposes under § 1.16, a multiple dependent claim will be considered to be that number of claims to which direct reference is made therein. For fee calculation purposes also, any claim depending from a multiple dependent claim will be considered to be that number of claims to which direct reference is made in that multiple dependent claim. In addition to the other filing fees, any original application which is filed with, or is amended to include, multiple dependent claims must have paid therein the fee set forth in § 1.16(j). Claims in dependent form shall be construed to include all the limitations of the claim incorporated by reference into the dependent claim. A multiple dependent claim shall be construed to incorporate by reference all the limitations of each of the particular claims in relation to which it is being considered. 
(d)
(1) The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description (See § 1.58(a).)
(2) See §§ 1.141  to 1.146  as to claiming different inventions in one application.
(e) Where the nature of the case admits, as in the case of an improvement, any independent claim should contain in the following order:
(1) A preamble comprising a general description of all the elements or steps of the claimed combination which are conventional or known,
(2) A phrase such as "wherein the improvement comprises," and
(3) Those elements, steps, and/or relationships which constitute that portion of the claimed combination which the applicant considers as the new or improved portion.
 (f) If there are several claims, they shall be numbered consecutively in Arabic numerals.
(g) The least restrictive claim should be presented as claim number 1, and all dependent claims should be grouped together with the claim or claims to which they refer to the extent practicable. 
(h) The claim or claims must commence on a separate physical sheet or electronic page. Any sheet including a claim or portion of a claim may not contain any other parts of the application or other material. 
(i) Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. 

	With respect to dependent claims, a series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).

	Further, each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See MPEP § 608.01(m). Consider ending each claim with a period (claims 1-4). Also, consider removing the period in the body of claim 3. 
	Please number each claim. For purposes of an example and demonstration ONLY, see below. The ellipses [“...”] is for the remainder of the claim. Each claim should end in a period [“.”].

		Listing of Claims:
A medical scrub cape top comprising:
a short sleeved front panel...
a front and a back... .
		
The medical scrub cape top of claim 1, further comprising a triangular shaped cape element... .
	
Consider removing the four additional “an article of manufacture mainly a medical scrub” that appear in claim 1. Further, consider only capitalizing the first letter of each claim and using a period at the end of each claim, as shown above. 
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-4 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 1 recites “opening for the arms.” This is interpreted as a positive recitation of a human body part “arms.” For purposes of examination, the claim will be interpreted as “opening configured for a wearer’s arms.” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-4 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Further, Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claims must be in one sentence form only. Note the format of the claims in the patents cited and consider using these as guidance. 

	Claims 1-4 repeatedly recite “an article of manufacture mainly a medical scrub cape top.” It is unclear if a new “article” is being introduced. For purposes of examination, the second and successive “an article of manufacture mainly a medical scrub cape top” will be interpreted as “the medical scrub cape top.” Appropriate correction is required. 

	Claims 1-4 recites the medical scrub cape top consists of “a short sleeved front panel, a short sleeved back panel, and a triangular shape cape element.” However, Claim 1 then recites the medical scrub cape top “consists of front panel having two drop functional pocket” and other “consisting of ...[element]...”. The phrase “consisting of” is excludes any element not specified in the claim and is said to “close the claim.” See MPEP § 2111.03. For purposes of examination, the term “consisting of” will be interpreted as “comprising,” which is interpreted as meaning “including” and is open-ended to include applicant’s other recited elements. Appropriate correction is required. 

Claims 1-4 recite the limitations "front and back short sleeved panels,” “added cape element,” “shoulder seams,” “nape seam area,” “pockets,” “length,” “head opening,” and “logo,” There is insufficient antecedent basis for these claim limitations. Consider adding proper antecedent basis for elements that have previously been introduced, for example “the” or “said” and the complete element name. Avoid “short handing” the elements.  
	Claims 1 recites “leaving.” It is unclear what is meant by this recitation. 
	Claim 1 recites “a v neckline, not limited to round or v neck collar.” It is unclear the neck line is a v neck or a collar. Further, introduction of “v neck collar” is confusing as it relates to the already recited “v neckline.” It is unclear if these are the same or different elements. For purposes of examination, the claim will be interpreted as including either a round collar or a V-neck collar. Appropriate clarification is required. 
	Claim 1 recites an additional “a side slit hem;” Claim 2 recites an additional “a triangular shaped cape element.” It is unclear if these are 2 new elements or if they refer to previously introduced elements. Appropriate correction is required. 
	For claim 3, the “fabric” is not properly linked to the recited types of material. Therefore, it is unclear if the material is a part of the fabric. Considered positively reciting the fabric as a part of the garment. Appropriate correction is required. 
	Claim 4 recites the medical scrub includes indicia but then also claims the medical scrub is not limited with or without indicia. It is unclear if any indicia is being claimed or not. For purposes of examination, the medical scrub will be interpreted as including indicia on the front or cape. Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,296,498 to Vinson (hereinafter “Vinson), in view of US 2014/0013485 A1 to Parker (hereinafter “Parker”), CN 207461454 U to Liu (hereinafter “Liu), and in further view of US 2012/0117708 A1 to Trapani (hereinafter “Trapani”). 

	For claim 1, Vinson discloses an article of manufacture design for Medical Scrub Cape Top, consisting of; a short sleeved front panel (10), a short sleeved back panel (12), and a cape element (20) attached to said back panel (flap 20 is sewn or otherwise permanently attached along the tops of the shoulders; col. 3, lines 1-11).
	Vinson does not specifically disclose wherein the cape element is triangular shaped. However, attention is directed to Parker teaching an analogous worn article comprising a cape element (paras 0007-0010 of Parker). Specifically, Parker teaches the cape element is triangular shaped (see figs. 11f-11g of Parker). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the cape element of Vinson would be modified to comprise a triangular shape, as taught by Parker, since the modification would be considered a matter of design choice without any unexpected results. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. A Change in aesthetic (ornamental) design generally will not support patentability. In re Seid, 73 USPQ 431.
	The modified Vinson continues to teach: an article of manufacture mainly a Medical Scrub of Claim 1 consisting of front and back short sleeved panels that are attached with a sewn technique using stitches by hand and or by a sewing machine, needle and thread, creating a shoulder seam (the front and back panels 10 and 12 are joined along the top of the shoulder as at 16; col. 2, lines 41-16) leaving an opening for the arms (see figs. 1-4 showing arm openings),
	The modified Vinson does not specifically disclose a side slit hem. However, attention is directed to Liu teaching an analogous article of appeal (abstract, page 1 of translated Liu). Specifically, Liu teaches a “jag” or side slit hem 3 separating the front portion and a back portion of the article (see fig. 2 of Liu). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the Vinson would be further modified to comprise a side slit hem for purposes of not generating a tight feeling at the hips of the wearer when the wearer sits down, and thereby increasing comfort of the wearer, as taught by Liu (abstract, page 1 of translated Liu). 
	The modified Vinson continues to disclose the head opening (18), added cape element is attached at shoulder seams and nape seam area of the head opening (flap 20 is sewn or otherwise permanently attached along the tops of the shoulders; col. 3, lines 1-11); 
	The modified Vinson does not specifically disclose an article of manufacture mainly a Medical Scrub of Claim 1 consisting of front panel having two drop functional pockets; both pockets located at bottom of right and left side of front panel but not limited to just two pockets can be any number of pockets and can be vary in styles of pockets. However, attention is directed to Trapani teaching an analogous article of apparel (medical scrubs 40) and further comprising two drop function pockets located at bottom right and left side of front panels (fig. 8 and para 0074 of Trapani). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Vinson would be further modified to comprise left and right front panel pockets, as taught by Vinson, for purposes of providing the wearer of means to carry and store items. 
	The modified Vinson continues to disclose an article of manufacture mainly a Medical Scrub of Claim 1 consisting of front panel and back panel joined leaving a side slit hem (see discussion above regarding the panels being joined and the side slit hem); An article of manufacture mainly a Medical Scrub of Claim 1 consisting head opening with a V neckline, not limited to round or v neck collar (see figs. 1-4 of Vinson wherein the collar head opening is a rounded shape); 

For claim 2, the modified Vinson discloses an article of manufacture mainly a Medical Scrub consisting of a Cape Element; a triangular shaped cape element attached to said back panel at shoulder seams and nape seam area of the head opening; it is then left to hang down freely along the back area in a cape like fashion (see discussion for claim 1 above regarding the modified shape and attachment points of the cape/flap of Vinson); same length as back panels (see figs. 1 and 3 of Vinson wherein the flap 20 is of similar length as the rear panel 12). 

For claim 3, the modified Vinson does not specifically disclose an article of manufacture mainly a Medical Scrub with fabric consisting of fabric that is used when manufacturing surgical and/or medical scrub uniform workwear. Cotton, Polyester, Rayon, Spandex, the science of scrubs fabric blends that is known and used in the art today regarding the manufacturing of Medical Scrubs, Surgical Scrubs.
However, attention is directed again to Trapani teaching it is well known in the art for medical scrub tops to be made of cotton/polyester blended fabric (para 0073 of Trapani). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Vinson would be further modified wherein the fabric comprises a cotton/polyester blend, as taught by Trapani, for purposes of providing the wearer and comfortable and durable article of apparel. 

For claim 4, the modified Vinson does teach an article of manufacture mainly a Medical Scrub with an advertisement and celebratory function; by applying logo, identifying indicia, and/or graphics onto the front and/or cape areas of the garment, but not limited with or without indicia and/or graphics (a "reversible" jersey in which the indicating means can be quickly and easily changed whether that indicating means be a color, a design, numeral, etc; col 3, lines 42-56 of Vinson). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732